Title: To Alexander Hamilton from Philip Schuyler, [17 July 1800]
From: Schuyler, Philip
To: Hamilton, Alexander



[Rhinebeck, New York, July 17, 1800]
My Dear Sir

I wrote you from Albany early in the present Month, and inclosed copy of a writ served on my brother one of the Executors of My late nephew John C. Schuyler, and intreated of you to enter his appearance at the ensuing term of the Supreme Court. The plaintiff is John R. Van Rensselaer who married the Wid⟨ow⟩ of John C. Schuyler and to whom the latter ⟨left⟩ £1000. You will recollect that there ⟨was⟩ a Marriage contract between my brother Cortlandt Schuyler & his wife, which rendered It doubtful If the Executors of John C. Schuyler were authorized to pay the Legacy, and I Intreated you to take such measures as the case required, to Obtain a decision in Chancery on the Effect of the Marriage contract—be pleased to Attend to this business. I remind you of this lest my former letter might have miscarried.
You have forgot to send me the plans of your intended house, with the bill of Scantling. And an Account of what boards and planks will be required for I propo⟨se⟩ to have the boards & plank put into ⟨water⟩ for two months, then taken out, Stacked ⟨and⟩ properly covered, that they may be well Seasoned before they are worked up, because boards purchased at NYork are generally green, and the work made them liable to Shrink.
Mrs. Schuyler & Catherine are here with me. They & Philip Join In Love to you and my Eliza & the Children
I am My Dear Sir   Ever most affectionately yours &ca

Ph: Schuyler
Honl M: G: Hamilton
